Exhibit 10.3
UST Seq. No. 330
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
February 27, 2009
Ladies and Gentlemen:
     Reference is made to that certain Letter Agreement incorporating the
Securities Purchase Agreement — Standard Terms dated as of the date of this
letter agreement (the “Securities Purchase Agreement”) between the United States
Department of the Treasury (“Investor”) and the company named on the signature
page hereto (the “Company”). Investor and the Company desire to amend the
Securities Purchase Agreement as follows:
     1. Section 2.1(a) of the Securities Purchase Agreement is amended to read
in its entirety as follows:
     “(a) [Intentionally Omitted.]”
     2. Section 2.1(c) of the Securities Purchase Agreement is amended to read
in its entirety as follows:
     “(c) “Previously Disclosed” means information set forth or incorporated in
the Company’s Annual Report on Form 10-K for the most recently completed fiscal
year of the Company filed with the Primary Federal Securities Regulator prior to
the execution and delivery of this Agreement (the “Last Fiscal Year”) or in its
other reports and forms filed with or furnished to the Primary Federal
Securities Regulator as contemplated under Sections 13(a), 14(a) or 15(d) of the
Exchange Act on or after the last day of the Last Fiscal Year and prior to the
execution and delivery of this Agreement. “Primary Federal Securities Regulator”
means the SEC or the primary federal bank regulator with which the Company files
its reports, registration statements, proxy statements and other filings under
the Exchange Act. If the Company is required to make filings with a Primary
Federal Securities Regulator other than the SEC, all references in this
Agreement to the SEC shall be deemed to refer to the Company’s Primary Federal
Securities Regulator.”
     3. The definition of “Registrable Securities” in Section 4.5(l)(iv) of the
Securities Purchase Agreement is amended by adding the following sentence at the
end thereof:
“Notwithstanding anything in this Section 4.5(l)(iv) to the contrary,
Registrable Securities shall not include any securities of the Company that are
referred to in Section 3(a) of the Securities Act; provided, however, that in
the event that the Company’s Primary Federal Securities Regulator is not the
SEC, the Company shall take such actions (if any) as are provided for under such
Primary Federal Securities Regulator’s rules in order to permit the resale of
Registrable Securities by the Holders in accordance with such rules.”

 



--------------------------------------------------------------------------------



 



     From and after the date hereof, each reference in the Securities Purchase
Agreement to “this Agreement” or words of like import shall mean and be a
reference to the Agreement (as defined in the Securities Purchase Agreement) as
amended by this letter agreement and each reference in the Securities Purchase
Agreement to “this Securities Purchase Agreement” or words of like import shall
mean and be a reference to the Securities Purchase Agreement as amended by this
letter agreement.
     This letter agreement will be governed by and construed in accordance with
the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
     This letter agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this letter agreement may be delivered by facsimile and such
facsimiles will be deemed sufficient as if actual signature pages had been
delivered.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have duly executed this letter agreement as
of the date first written above.

            UNITED STATES DEPARTMENT OF THE TREASURY
      By:   /s/ Neel Kashkari        Name:   Neel Kashkari        Title:  
Interim Assistant Secretary For Financial Stability       COMPANY: COMMUNITY
FIRST, INC.
      By:   /s/ Marc R. Lively        Name:   Marc R. Lively        Title:  
President and Chief Executive Officer     

 